OPINION — AG — (1) 59 O.S. 1971 45.11 [59-45.11](1), 59 O.S. 1971 45.11 [59-45.11](2), AS AMENDED BY HOUSE BILL NO. 1100, ESTABLISHES THE REQUISITE REQUIREMENT TO SIT FOR EXAMINATION AND THE ARCHITECTURAL BOARD IS WITHOUT AUTHORITY TO IMPOSE ADDITIONAL CONDITIONS PRECEDENT WHERE NO SUCH REQUIREMENTS ARE MANDATED BY LAW. (2) EXCEPTION FOR SCHEDULING PURPOSES, SET OUT IN 59 O.S. 1971 45.11 [59-45.11](2), AS AMENDED BY HOUSE BILL NO. 1100, THE ARCHITECTURAL BOARD HAS NO AUTHORITY TO DETERMINE WHEN AN APPLICANT, OTHERWISE QUALIFIED BY LAW, CAN SIT FOR AN EXAMINATION.  (REGULATE AND CONTROL AN EXAMINATION) CITE: 59 O.S. 1971 45.8 [59-45.8](B) (RONALD LEE JOHNSON)